Citation Nr: 0803699	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-09 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to service connection for Meniere's syndrome.

2.  Entitlement to service connection for hearing loss, left 
ear.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a rating in excess of 10 percent for low 
back pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant and his spouse

ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 until his 
retirement in July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in April and 
July 2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In the April 2004 
decision the RO denied the veteran's request for an 
evaluation greater than 10 percent for his service-connected 
low back disability.  In the July 2004 decision the RO denied 
service connection for left ear hearing loss, Meniere's 
disease, and tinnitus.  

In April 2007 the veteran testified at a Travel Board 
hearing.  Unfortunately, the Veterans Law Judge who presided 
over the proceeding has retired.  In December 2007, the Board 
notified the veteran and advised him of his right to another 
hearing.  Later that month, the veteran responded that he did 
not wish to testify at another hearing.  As such, the Board 
will proceed with the adjudication of his appeal.  

In August 2007, the Board requested the opinion of a medical 
specialist from the Veterans Health Administration (VHA).  
The requested opinion was received in October 2007.  The 
Board informed the veteran that it had requested a 
specialist's opinion in conjunction with the adjudication of 
his appeal, provided him a copy of that opinion and indicated 
that he was entitled to submit additional evidence or 
argument provided within 60 days of the date of that letter.  
In a signed statement, dated in December 2007, the indicated 
that he wished to have the Board consider the opinion in the 
adjudication of his appeal.

The issue of entitlement to an increased rating for low back 
pain is addressed in the REMAND portion of the decision 
below.


FINDING OF FACT

The veteran's Meniere's disease, which is productive of left 
sided hearing loss, tinnitus, episodic vertigo, and recurrent 
dizziness and nausea, is linked by competent probative 
evidence to active military service.


CONCLUSION OF LAW

Meniere's disease, to include left ear hearing loss and 
tinnitus, was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for 
Meniere's disease, to include left ear hearing loss and 
tinnitus, which represents a complete grant of the benefit 
sought on appeal.  Thus, no discussion of VA's duties to 
notify and assist is required.

The veteran seeks service connection for Meniere's disease, 
hearing loss, and tinnitus.  He maintains that his symptoms 
during service of left ear hearing loss, tinnitus, dizziness, 
and vertigo were in fact manifestations of his since 
diagnosed Meniere's disease.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service medical records document complaints of and treatment 
for extreme dizziness, plugged ears, and decreased hearing 
during service.  According to the veteran, his symptoms have 
continued since service.  Private medical records confirm a 
current diagnosis of Meniere's disease.  

In August 2007 the matter was referred for an expert opinion 
of a medical specialist from VHA as to a nexus between the 
veteran's current Meniere's disease disorder and symptoms 
documented during service.  In an opinion dated in October 
2007 a VA medical expert opined as follows:

In my opinion it is as likely as not 
that the Menier's disease was incurred 
during this patients service years.  
There is documentation of dizziness and 
fullness prior to patients discharge 
from military.

The Board finds this evidence to be compelling.  Indeed, the 
record contains no competent probative evidence to the 
contrary.  Accordingly, in light of medical evidence of a 
current disability, medical evidence of in-service 
symptomatology, and medical evidence of a nexus between the 
current disability and in-service symptoms, service 
connection for Meniere's disease is established.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

As to the veteran's claims for service connection for left 
ear hearing loss and tinnitus, audiology tests confirm left 
ear hearing loss.  Medical records also document the 
veteran's complaints of roaring in his ears.  However, the 
Board notes that hearing loss and tinnitus are symptoms or 
manifestations of Meniere's disease.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 486 (28th ed. 1994).  Indeed, as pointed out 
by the veteran in his February 2005 correspondence, "it's 
important to understand that hearing loss and tinnitus are 
symptoms of Meniere's disease."  Moreover, evaluation of 
Meniere's disease involves consideration of hearing loss and 
tinnitus manifestations.  See 38 C.F.R. § 4.87, Diagnostic 
Code 6205.  As such, the Board finds that service connection 
is warranted for left ear hearing loss and tinnitus as part 
of the veteran's now service-connected Meniere's disease.  


ORDER

Service connection for Meniere's disease, to include left ear 
hearing loss and tinnitus Meniere's disease is granted.  

REMAND

During his April 2007 Travel Board hearing the veteran 
testified that his low back disability has worsened since the 
since the most recent examination, which was conducted in 
March 2004.  He complained of radiating pain into his lower 
extremities.  Further, the evidence shows that he now has 
degenerative disc disease of the low back.  As such, VA is 
required to afford him a contemporaneous VA examination to 
assess the current nature, extent and severity of his low 
back disability.  See Palczewski v. Nicholson, 21 Vet. App. 
174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  Thus, the Board has no discretion and must remand 
this claim.  

In addition to the foregoing, it is noted that the veteran 
receives medical care through the Gainesville, Florida, VAMC.  
VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
request all relevant VA medical records pertaining to the 
veteran dating from December 7, 2004, to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the 
Gainesville, Florida VAMC dating from 
December 7, 2004.  Also attempt to obtain 
any other pertinent treatment records 
identified by the veteran during the course 
of the remand, provided that any necessary 
authorization forms are completed.  If no 
further treatment records exist, the claims 
file should be documented accordingly.

2.  Schedule the veteran for an examination 
by an appropriate specialist to determine 
the severity of his low back disability.  
The claims file should be made available 
to, and reviewed by, the examiner.  All 
indicated tests must be performed, and all 
findings reported in detail.  Range of 
motion studies are essential.  The examiner 
must state whether there are objective 
signs of pain, and whether any such pain 
could significantly limit functional 
ability during flare-ups or when the 
affected part is used repeatedly over a 
period of time.  The examiner must also 
opine as to the degree of additional range 
of motion loss due to pain on use or during 
flare-ups.  Any determination should be 
expressed in terms of the degree of 
additional range of motion loss due to 
pain, weakened movement, excess 
fatigability or incoordination.  The 
examiner must also report all neurological 
manifestations, and specifically state 
whether the veteran has neuropathy or 
radiculopathy.  
A complete rationale for all conclusions 
must be provided in a legible report.

3.  Then the RO should readjudicate the 
claim.  If the benefit sought remains 
denied the veteran and his representative 
should be furnished a supplemental 
statement of the case and given an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


